   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
CESARI S.R.L.,

                Plaintiff,
                                                   MEMORANDUM AND ORDER
           - against -
                                                    17 Civ. 873 (NRB)
PEJU PROVINCE WINERY L.P., PEJU
PROVINCE CORPORATION, and PEJU
FAMILY OPERATING PARTNERSHIP, L.P.,

               Defendants.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     The   deposition    of   the   CEO   of   plaintiff,   Gianmaria

Cesari, is scheduled for December 14, 2020.          It is to start

at 8:00 a.m. EST to accommodate the deponent, who is in Italy,

and it is to last for no more than seven hours.         Defendants’

noticing of the deposition under both Rule 30(b)(1) and Rule

30(b)(6) of the Federal Rules of Civil Procedure resulted in

considerable back-and-forth between counsel.           As the Court

observed, in the context of this case, the distinction between

the two is largely academic because Mr. Cesari’s testimony

would be binding on plaintiff regardless of how the deposition

is noticed.     The specific subject of this Order is the

appropriateness of the 32 topics for examination proposed in

defendants’ Rule 30(b)(6) deposition notice.         (ECF No. 248.)

     Before addressing the subjects approved for examination

at the upcoming deposition, some background is required.
   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 2 of 13



                            BACKGROUND

     This   is   a   straightforward     case.   Plaintiff,   Cesari

S.r.L. (“Cesari”), is an Italian winemaker selling wine using

the registered “LIANO” trademark who sued three American

entities affiliated with the Peju family for selling wine

associated with the name “LIANA.”           In 2004, the Trademark

Trial and Appeal Board (“TTAB”) of the U.S. Patent and

Trademark Office issued a summary judgment decision rejecting

defendant Peju Province Winery L.P.’s trademark application

for LIANA after finding that it was likely to cause confusion

with Cesari’s valid registered LIANO trademark.        Nonetheless,

one or more the affiliated defendants continued to use the

LIANA mark.

     Early in the case, plaintiff moved for partial summary

judgment to preclude defendants from relitigating the issue

of likelihood of confusion in light of the TTAB ruling.          The

Court granted that motion in December 2017 insofar as it

applied to Peju Province Winery L.P., the defendant named in

the TTAB proceeding.      Cesari S.r.L. v. Peju Province Winery

L.P., No. 17 Civ. 873, 2017 WL 6509004 (S.D.N.Y. Dec. 11,

2017).   Following that ruling, defendants represented to this

Court in a discovery status update that “the only issues

remaining in this case are whether Peju Province Corporation

and/or Peju Family Operating Partnership, L.P. controlled

                               –   2 –
   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 3 of 13



Peju Province Winery L.P. in the previous TTAB litigation,

whether Peju Province Winery L.P. controls one or both of

these    entities   in    the    instant     litigation,        and   whether

Plaintiff is entitled to any remedies, and, if so, the nature

of those remedies.” (ECF No. 55 (emphasis added).) According

to defendants, the scope of discovery should be limited

because “only information regarding these specific issues is

relevant or proportional to the needs of this case.”                   (Id.)

     In April of this year, the Court revisited the scope of

discovery in a case management conference.                      During that

conference, counsel for defendants Joel MacMull represented

to the Court that if defendants’ contemplated motion to

dismiss on statute of limitations grounds were to be denied,1

then defendants “would want to engage in some discovery on

the equitable claim of laches, acquiescence, and waiver” and

“would want to depose the plaintiffs on what they knew, when

they knew it, and why they subsequently didn’t take any action

for more than a decade.”          (ECF No. 210 at 24.)              The Court

then asked Mr. MacMull whether, besides taking a deposition

of plaintiff “on the affirmative defenses of laches and

estoppel, what else, if anything, does Peju need to do to

bring the discovery portion of this case to an end?”                  (Id. at


     1      Defendants   never   filed   a   motion   raising   a   statute   of
limitations defense.


                                  –   3 –
     Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 4 of 13



28.)    In response, Mr. MacMull stated that “[w]ith respect to

fact discovery, I think that’s it” and that “there is nothing

that    leaps    out   at    me    as       being   an   obvious        tributary      of

discovery.”       (Id.)

       The parties initially set November 18 as the date for

plaintiff’s deposition.              (See ECF No. 233 at 2.)                     After

several     discovery       disputes         were    brought       to    the    Court’s

attention in late October (ECF Nos. 233-236), the Court held

a status conference on October 30 at which those issues were

resolved.       Thereafter, defendants raised additional disputes

on November 9 (ECF No. 237), and the Court provided written

guidance on those issues on November 12 so that the deposition

could go forward as scheduled (ECF No. 240).                            Following the

written guidance, plaintiff produced additional documents.

(See ECF No. 253 at 1 n.1.)                  After receiving the materials,

defendants cancelled the deposition on the Friday before the

scheduled Wednesday deposition.                     (ECF No. 241 at 1 n.1, 2

n.2.; see ECF No. 253 at 1 n.1.)

       On   November      18,     defendants         served    a    Rule       30(b)(1)

deposition notice for Mr. Cesari and a Rule 30(b)(6) notice

for plaintiff listing 31 topics for examination.                           (ECF Nos.

241, 241-1, 241-2, 241-3.)              Defendants noticed the deposition

for November 24, less than four business days from the date

of   service.       (Id.)         This      prompted     plaintiff        to    seek   a

                                        –    4 –
   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 5 of 13



protective order from the Court on November 19.                         (ECF No.

241.)    Instead    of     responding       to      plaintiff’s     motion    and

attempting to justify their deposition notices, defendants

again cancelled the deposition on the evening of November 20,

the Friday before the scheduled Tuesday deposition.                          (ECF

Nos. 242, 242-1.)

     On November 23, the Court issued an Order governing how

the deposition(s) would proceed.                That Order clarified that

defendants    would       be   limited         to     a    single   seven-hour

examination of plaintiff’s CEO.                (ECF No. 243.)       It further

directed that if defendants wished to notice a Rule 30(b)(6)

deposition,    then       “[i]n     light        of       the   overbroad    and

objectionable scope of defendants’ original Rule 30(b)(6)

deposition notice,” defendants must submit a proposed list of

examination    topics      for     the    Court’s          consideration     with

“justif[ications] . . . in the form of a written explanation

following    each   and    every    subject         they    propose.”       (Id.)

Finally, the Court warned counsel that while it “has refrained

from issuing sanctions in this case up to now[, c]ounsel

should not assume that the Court’s reluctance will continue,”

or that the “sanction would not be directed to [counsel]

personally” if they “engage[d] in sanctionable conduct.”

(Id.)



                                   –     5 –
     Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 6 of 13



       On December 2, defendants filed their submission in the

form of a letter from Mr. MacMull.          (ECF No. 248.)     In that

submission, Mr. MacMull proposed a Rule 30(b)(6) deposition

covering the exact same 31 topics from the initial notice and

adding one more topic.        (ECF No. 248-1.)   Mr. MacMull did not

provide a written justification following each and every

subject, as the Court had specifically ordered.            Instead, he

opted for a blunderbuss approach that lumped up to 11 topics

together under a single rationale.           Defendants’ submission

also contained a      Rule 30(b)(1) notice for Mr. Cesari.          (ECF

No. 248-2.)

       The Court will work with Mr. MacMull’s noncompliant

submission     to   fulfill    its   responsibility   to   assist    the

parties in completing discovery.

                               DISCUSSION

I.     Questions About Ownership and Use of the Mark (Topics 1-
       8, 11, 29-30)

       Based on Mr. MacMull’s letter, it appears that the

justification defendants offer for 11 topics rest on two

faulty premises, the fallacies of which inform the Court’s

decisions on the appropriateness of those topics.

       First, Mr. MacMull’s letter proceeds as if there is a

genuine issue about plaintiff’s ownership and validity of the

mark.    There is no such issue.       As discussed above, the TTAB



                                 –   6 –
   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 7 of 13



previously held in its summary judgment ruling that “[t]here

is no genuine issue of fact [that] . . . the registration [of

the LIANO mark] is subsisting and is owned by [Cesari],” a

conclusion that necessarily involved a finding that the mark

was used by Cesari in commerce.             Cesari S.R.L. v. Peju

Province, Opp. No. 91158374, 2004 WL 1703103, at *2 (T.T.A.B.

July 20, 2004).   Thus, regardless of the preclusive effect of

the TTAB’s judgment as to specific defendants, that Cesari

owns a valid registered trademark in LIANO is an established

fact, which the Court observes has never previously been

challenged in this litigation.

     Mr. MacMull’s letter, however, contends that plaintiff’s

use of the mark as it relates to the ownership and validity

of the mark is a live dispute.       Notably, defendants have not

raised abandonment as an affirmative defense in their answer

to plaintiff’s amended complaint.        Nor, for that matter, have

defendants meaningfully raised the subject of plaintiff’s use

of the mark in outlining the outstanding issues in this

litigation and the topics remaining for discovery, instead

identifying equitable defenses such as laches as grounds to

contest plaintiff’s ability to enforce it trademark rights.

It is obvious that if plaintiff’s non-use of the trademark

were truly a defense in this nearly four-year-old case, it

would have been raised and pursued years ago.

                               –   7 –
   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 8 of 13



       Nevertheless, the Court has no objection to the witness

answering questions typically asked at the outset of any

deposition concerning his relationship with plaintiff and his

role and duties.          Defendants may also explore, at a basic

level, background information to establish whether plaintiff

used   the   mark    in    the   United     States,   including      general

information about sales, revenues, and profits associated

with that use and whether plaintiff advertised the mark.

Given that this topic has not been brought to the Court’s

attention    until        just   before      the   end     of    discovery,

proportionality dictates that defendants have not justified

delving   into   more      granular   inquiries,        such    as   specific

details on hiring advertising agencies, using social media,

the amount spent on advertising in any given period, and other

topics of that nature.            Defendants’ examination of these

topics is instead limited to a basic level of generality to

establish that plaintiff did, in fact, use the mark in the

United    States.          Anything   further      is     burdensome     and

impermissible.

       Second, Mr. MacMull’s letter references expectations

that trademark holders have about consumer confidence in the

quality of their products associated with the mark.                    While

trademark law is no doubt intended to protect these interests

of both consumers and trademark holders, those are issues to

                                  –   8 –
   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 9 of 13



be raised by the owner of the infringed trademark, not the

allegedly infringing party. Accordingly, questions regarding

the quality of plaintiff’s products and consumer complaints

are not relevant and may not be asked at the deposition.

II.   Questions About the Pleadings (Topics 9-10, 12-15, 20-
      25)

      The   next   tranche     of       proposed    topics     concerns    the

pleadings.    While the pleadings broadly set the parameters of

discovery and relevance in any case, proposing topics such as

“[t]he   allegations     in   the       First    Amended    Complaint,”    and

“[t]he affirmative defenses set forth in the Answers” are

simply too vague to comply with Rule 30(b)(6)’s requirement

that the subject matter for examination be “described with

reasonable particularity.”

      However, based on Mr. MacMull’s statements during the

April 30 status conference of the subject matter that he

wished to explore at the upcoming deposition, the Court would

expect   questions     related      to     the    factual     bases   of   the

affirmative    defenses       of    laches,       waiver,    estoppel,     and

acquiescence raised in defendants’ answer.                  (See ECF No. 210

at 22-24, 28.)

      Likewise, as they relate to defendants’ affirmative

defenses     discussed    above,         questions     about     plaintiff’s

knowledge of defendants and their use of the LIANA mark,


                                    –    9 –
     Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 10 of 13



internal communications regarding defendants, communications

with defendants, policies regarding plaintiff’s enforcement

of    its   trademark    rights,         and    general    factual   background

questions     about     the    prior      TTAB    proceeding      involving    the

parties are appropriate.                 Questions about other lawsuits

involving plaintiff are irrelevant and beyond the scope of

the defenses raised.

       Despite the obvious overbreadth of the proposed topics

discussed above, the Court will give defendants some leeway

to ask factual questions regarding the pleadings, though care

must be taken to limit the questions of the witness to matters

of fact, not law, and be consistent with the other parameters

set out in this Order.

III. Questions About Plaintiff’s Discovery Responses (Topics
     16–19, 26-28)

       Defendants propose to explore several topics related to

plaintiff’s discovery responses.                    Defendants may not ask

questions about legal conclusions or a lawyer’s work product

in preparing those responses.                  Additionally, questions about

amending     privilege        logs   and       discovery    responses   are    not

properly     directed     to    this      witness.         If   defendants    have

specific factual questions about the substantive content of

discovery responses, they may ask the witness to address those

topics as long as it does not violate the scope of permissible


                                     –     10 –
  Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 11 of 13



topics      for     the    deposition         as     set     out    in     this    Order.

Defendants may also ask questions about plaintiff’s document

custodians,         document       retention              policies,        preservation

protocols,        and     the    steps       plaintiff       took     to    respond    to

defendants’ discovery responses, which are typical topics for

depositions.

IV.    Questions About Legal Advice Plaintiff Received (Topics
       31-32)

       The final two topics defendants propose are:                           (1) “The

form   of     any    opinions      received          from    Plaintiff’s          counsel,

concerning the Mark, LIANA, this Lawsuit, or any of the

Defendants or their wineries”; and (2) “The reliance, or not,

on advice received from Plaintiff’s counsel, concerning the

Mark, LIANA, this Lawsuit, or any of the Defendants or their

wineries.”        Not much more needs to be said about these topics

besides the obvious: even a cursory review of the proposed

subject     areas       reveals    that       they        will   almost     exclusively

concern matters protected by the attorney-client privilege.

The Court is unaware of any basis to conclude that the usual

rules of privilege have been waived in this case.                                 And, in

any event, defendants failed to offer any explanation as to

why    they       would     be    entitled           to     explore      presumptively

privileged material.              These subjects are, accordingly, not

permitted.


                                         –    11 –
     Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 12 of 13



V.     Summary of Rulings

       The table below summarizes the Court’s rulings for each

topic in defendants’ proposed Rule 30(b)(6) notice (ECF No.

248-1):

                    (2) Limited to
                    general
(1) Limited only
                    background
to basic
                    questions to
background
                    establish the
questions about
                    context of          (3) Same as 2.     (4) Same as 2.
plaintiff and
                    plaintiff’s
the witness’s
                    ownership and
relationship
                    use of the mark
with plaintiff.
                    in the United
                    States.

                    (6) Not                                (8) Not
(5) Same as 2.                          (7) Same as 2.
                    permitted.                             permitted.

                    (10) Limited, as
(9) Same as 2.                          (11) Same as 2.    (12) Permitted.
                    discussed above.

(13) Permitted,
                                                           (16) Limited,
as it pertains      (14) Not            (15) Limited, as
                                                           as discussed
to LIANO in the     permitted.          discussed above.
                                                           above.
United States.

(17) Limited, as    (18) Limited, as    (19) Limited, as
                                                           (20) Permitted.
discussed above.    discussed above.    discussed above.

(21) Permitted.     (22) Permitted.     (23) Permitted.    (24) Permitted.

(25) Permitted.     (26) Permitted.     (27) Permitted.    (28) Permitted.

(29) Not            (30) Not            (31) Not           (32) Not
permitted.          permitted.          permitted.         permitted.



       None of the rulings are to be construed as waiving any

applicable objection or discovery privilege that plaintiff

might assert.      Moreover, while the Court has permitted some

leeway in the questioning even when it was not entirely clear

how the topic related to an open issue, this accommodation

                                 –     12 –
   Case 1:17-cv-00873-NRB Document 255 Filed 12/10/20 Page 13 of 13



should not be understood as a ruling that the topic would

constitute admissible evidence at summary judgment or at

trial.2


SO ORDERED.

Dated:      New York, New York
            December 10, 2020

                                       ____________________________
                                           NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




      2     Mr. MacMull is advised that the Court came within a hair’s
breadth of issuing a sanctions order for his flagrant disregard of the
Court’s Order of November 23 and for the failure to withdraw or narrow
his Rule 30(b)(6) deposition notice despite his total inability to justify
two-thirds of the 32 proposed topics.     Praemonitus Praemunitus (Latin
proverb, “Forewarned is Forearmed”).


                                 –   13 –
